Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 May 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes May 7. 1777
The Bearer Monsieur Tardiveau is connected in Business with Monsieur Tarvouillet Merchant in this place and proposes to settle in Philadelphia. For this purpose, he wishes to obtain a Letter of Introduction from you and in consequence has desired Mr. Montaudouin to write to you in his Favour. Mr Tarvouillet is a Gentleman who has shewn me a great deal of Civility and is now fitting out a Vessell for our Country. Mr. Montaudouins Letter is perhaps more particular on this head, but in addition to it, I am desired to reccommend the Gentleman who will deliver this who I hear is worthy of your notice. I am ever tho’ much in haste most dutifully and affectionately Yours
J Williams
 
Addressed: A Monsieur / Monsieur Franklin LLD / a / Passy.
Notation: J Williams 7 May 77.
